April 2, 1914. The opinion of the Court was delivered by
The defendant company built an electric railroad in front of the plaintiff's house, took up for that purpose about one half acre, and there made a cut of some eight or ten feet.
Therefor, plaintiff sued the defendant for damages.
The defendant set up a deed to it by the plaintiff, wherein it is written: "to make all necessary cuts and fills, and to do any and all acts necessary or appropriate for any proper purposes connected with said road or line."
For that deed defendant paid the plaintiff one hundred ($100.00) dollars.
The contention of the plaintiff below, and now is, that before deed was made, defendant, in order to procure its execution, "falsely and fraudulently assured the plaintiff that said road would run a grade through his land * * * he being assured that the building of said road would not injure the property of the plaintiff (and) would be built on top of the ground."
The contention of the defendant below, and here is, that the plaintiff has the unquestioned right to prove that the defendant deceived the plaintiff, and that the clause in the deed aforementioned ought therefore not to conclude the plaintiff; but that before plaintiff can make that issue of fact, he must return to the defendant the one hundred ($100.00) dollars paid aforetime. *Page 36 
That is the real issue of law in the case.
It is true the action is not to vacate the deed; but it is to vacate a material clause in the deed, to wit: the clause with reference to making a cut. No other part of the deed, except that is challenged; the plaintiff is willing for a grant of a right of way to stand, but he wants larger compensation therefor than was paid to him, and because the construction of the road was not according to his understanding. That part of the deed he may undo; but he must undo also that which the defendant did towards payment. Nobody wants to restore the status; that cannot be done now. But this much can be restored, which is enough; what was the agreement; was there fraud; and if so, what compensation is due the plaintiff for the construction that was done, and in the way it was done?
In our judgment, the issue now made has been heretofore decided, and that decision was the warrant of the Circuit Court to grant the nonsuit. Levister v. R.R.,55 S.C. 508, 35 S.E. 307.
The order below is affirmed.